DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments to the claims dated 6/25/21 are acknowledged.  Claims 1, 4-7, 9-17, 20-24, and 28-30 are pending and subject to prosecution.  Claims 1, 4, and 6 are amended.  Claims 28-30 are new.  The amendment to the specification dated 6/25/21 is acknowledged.  

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on June 25, 2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

WITHDRAWN OBJECTIONS/REJECTIONS
All previous objections/rejections of record are WITHDRAWN in light of Applicant’s amendments to the claims.

Response to Arguments
Applicant’s arguments with regard to a WITHDRAWN objection/rejection are moot.  Any argument pertinent to a new rejection of record can be found below.

PRIORITY
The instant application, filed 4/19/2018, is a 371 National Stage Application of PCT/US2016/057838 filed 10/20/2016; which claims priority to US Provisional Application No. 
CLAIMS
The claims are directed to methods of administering a mir-184 mimic to effect lymphangiogenesis:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The instant specification discloses an miRNA “mimic” at paragraph [0082] as:
“miRNA mimics represent a class of molecules that can be used to imitate the gene silencing ability of one or more miRNAs.  Thus, the term ‘microRNA mimic’ refers to synthetic non-coding RNAs (i.e. the miRNA is not obtained by purification from a source of the endogenous miRNA) that are capable of entering the RNAi pathway and regulating gene expression.  miRNA mimics can be designed as mature molecules (e.g., single stranded) or mimic precursors (e.g., pri- or pre-miRNAs).  miRNA mimics can be comprised of nucleic acid (modified or modified nucleic acids) including oligonucleotides comprising, without limitation, RNA, modified RNA…” 

SEQ ID NO:1 encodes an RNA molecule that encodes a 22-mer of uggacggagaacugauaagggu.


    PNG
    media_image2.png
    106
    578
    media_image2.png
    Greyscale




Claims 1, 4 and 6 have been amended to require that the miRNA mimic “comprises at least 90% complementarity to SEQ ID NO:1”, which was a limitation from previously pending claim 19.  The Finality of this office action is proper, as 1) no independent claim has required this limitation, and 2) this limitation has not been considered in light of other dependent claims.  Thus, the new rejections of record are necessitated by Applicant’s amendments to the claims.

NEW REJECTIONS NECESSITATED BY APPLICANT’S AMENDMENTS TO THE CLAIMS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 14-17, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. MicroRNA-184 Regulates Corneal Lymphangiogenesis.  Investigative Ophthalmology & Visual Sciences 54 (2095).  Abstract.  2013, 2 pages, of record, cited on Applicant’s IDS dated 9/28/2020, further in view of miRBase Accession No: MIMAT0000454, downloaded from Online Database www.mirbase.org, earliest publication 2003, 1 page, hereinafter “miRBase sequence for Mature miR-184.”
The Chen reference shares at least one inventor with the instant application.  The earliest possible priority of the instant application is 10/21/2015.  The publication date of the Chen reference is 2013, which is greater than the one year grace period provided by the earliest priority date of the instant application (10/21/2014).  Thus the instant rejection cannot be overcome by any declarations or showings under 37 CFR 1.130(a) or (b).  See MPEP 717.01.
With regard to instant claims 1 and 6, Chen administers synthetic mir-184 mimics to a mouse following the induction of corneal inflammatory lymphangiogenesis (Methods).  Chen discloses the lymphatic invasion area was significantly reduced after treatment of microRNA-184 (Results).  Chen concludes, “MicroRNA-184 suppresses corneal lymphangiogenesis” (Conclusion).  Such an amount of synthetic mir-184 appears to be effective to “suppress pathological lymphatic formation in an organ or tissue” as pathological lymphatic formation is reduced following administration of mir-184 as required by instant claim 1, and effective to “treat corneal lymphangiogenesis” as required by instant claim 6, absent evidence to the contrary.
However, Chen does not disclose the miRNA mimic at least 90% identical to instant SEQ ID NO: 1.
The miRBase sequence for Mature miR-184 shows that the known miR-184 mature sequence is a 22-mer of uggacggagaacugauaagggu, which is 100% identical to instant SEQ ID NO: 1.
It would have been obvious to combine the disclosure of Chen further with the known sequence for Mature miR-184.  A skilled artisan would have known to utilize the known mature RNA sequence for the claimed miRNA sequence.  See MPEP 2143 (1)(A) Combining prior art elements according to known methods to yield predictable results.  In the instant case, all of the claimed elements were known in the prior art, although not in a single reference, and in combination each element merely performs the same function as it does separately.  
With regard to claim 7, Chen discloses the corneal lymphangiogenesis is induced by trauma which causes inflammation (Methods).
With regard to claims 9 and 10, Chen discloses the tissue is corneal tissue (Methods, Results, Conclusion).
With regard to claims 14-16, wherein the mir-184 or mimic is administered as a pharmaceutical formulation by local or systemic administration including subconjunctival administration, Chen discloses the synthetic mir-184 is administered as a subconjunctival injection, which would necessarily be administered in a carrier, absent evidence to the contrary, and thus the miRNA is formulated as a pharmaceutical composition and is administered locally as required by the instant claims.
With regard to claims 17, 28 and 30, Chen does not disclose the miRNA mimic is 100% identical to the 22-mer that is instant SEQ ID NO: 1.
The miRBase sequence for Mature miR-184 shows that the known miR-184 mature sequence is a 22-mer of uggacggagaacugauaagggu, which is 100% identical to instant SEQ ID NO: 1.  Thus, these claims are obvious for the same reasons as stated above for claims 1 and 6.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. MicroRNA-184 Regulates Corneal Lymphangiogenesis.  Investigative Ophthalmology & Visual Sciences 54 (2095).  Abstract.  2013, 2 pages, of record, cited on Applicant’s IDS dated 9/28/2020, and miRBase Accession No: MIMAT0000454, downloaded from Online Database www.mirbase.org,, earliest publication 2003, 1 page, hereinafter “miRBase sequence for Mature miR-184” as applied to claims 1, 6-7, 14-17, 28 and 30 above, and further in view of Grimaldo et al. MicroRNA-184 Regulates Corneal Lymphangiogenesis. Investigative Ophthalmology & Visual Sciences 52 (6392).  Abstract.  2011, 2 pages, of record and US Patent Application Publication No. 2012/0190612 to Black, of record. The claims encompass wherein the tissue is endothelial lymphatic tissue (claims 11 and 12) and wherein the mammal is human (claim 13).
The Chen reference shares at least one inventor with the instant application.  The earliest possible priority of the instant application is 10/21/2015.  The publication date of the Chen reference is 2013, which is greater than the one year grace period provided by the earliest priority date of the instant application (10/21/2014).  Thus the instant rejection cannot be overcome by any declarations or showings under 37 CFR 1.130(a) or (b).  See MPEP 717.01.
The disclosures of Chen and the miRBase Sequence for Mature miR-184 are applied as in the 103 rejections above, the content of which is incorporated herein in its entirety.  Chen and the miRBase sequence for mature miR-184 combine to render obvious the methods according to claims 1 and 6.
However, neither Chen nor the miRBase Sequence for Mature miR-184 show that miRNA-184 inhibits lymphatic endothelial tissue, as required by instant claims 11-12.
Grimaldo measures mir-184 levels in mouse corneas following the induction of corneal inflammatory lymphangiogenesis (Methods).  Grimaldo discloses endogenous mir-184 levels are reduced following corneal lymphangiogenesis (Results).  Grimaldo discloses transfection of a mir-184 mimic into human lymphatic endothelial cells in vitro results in significant suppression of cell viability 
Thus, Grimaldo discloses the miRNA-184 administered in the disclosure of Chen, which results in a reduction of corneal lymphangiogenesis as assessed at least by LYVE-1 expression, functioned by inhibiting lymphatic endothelial tissue.
 Black discloses aberrant (including increased) lymphangiogenesis results from abnormal lymphatic endothelial cell migration and/or tube formation results in a variety of disease conditions including cancer metastases and transplant rejection (Abstract, paragraphs [0005]-[0007], [0038], [0040]).  Black discloses inhibiting lymphatic endothelial cell proliferation, migration and/or tube formation therefore reduces the aberrant lymphangiogenesis, and can be used to treat the disease conditions caused by aberrant lymphangiogenesis in humans (Abstract, paragraphs [0005]-[0007], [0038], [0040]).  Black discloses anti-lymphangiogenesis agents can be inhibitory RNA, including miRNA (paragraphs [0042], [0069]-[0070]).
It would have been obvious to combine the disclosures of Chen and miRBase Sequence for Mature miR-184 on methods of inhibiting lymphangiogenesis in a mammal by administering mir-184 further with the disclosures of Grimaldo and Black to arrive at the claimed invention.  Grimaldo discloses the miRNA-184 administered in the disclosure of Chen, which results in a reduction of corneal lymphangiogenesis as assessed at least by LYVE-1 expression, functioned by inhibiting lymphatic endothelial tissue.  Further Black discloses inhibiting lymphatic endothelial tissue is indicative of inhibiting lymphangiogenesis.  Thus the claimed invention would have been obvious at the time of the invention.  See MPEP 2143 (1)(A) Combining prior art elements according to known methods to yield predictable results.  In the instant case, all of the claimed elements were known in the prior art, although not in a single reference, and in combination each element merely performs the same function as it does separately.  A skilled artisan would have had a reasonable expectation of practicing the 
With regard to claim 13, wherein the mammal treated is human, Chen does not disclose treating a human.  Chen and Grimaldo disclose administration of miRNA-184 is a potential therapeutic for lymphatic disorders, which the skilled artisan would have understood as suggesting treating humans.  However, Black expressly discloses inhibition of endothelial tissue is a way of inhibiting lymphangiogenesis in humans (paragraph [0047]).  Thus, the administration of miRNA-184 to humans would have been obvious from the cited art. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. MicroRNA-184 Regulates Corneal Lymphangiogenesis.  Investigative Ophthalmology & Visual Sciences 54 (2095).  Abstract.  2013, 2 pages, of record, cited on Applicant’s IDS dated 9/28/2020, and miRBase Accession No: MIMAT0000454, downloaded from Online Database www.mirbase.org, earliest publication 2003, 1 page, hereinafter “miRBase Sequence for Mature miR-184” as applied to claims 1, 6-7, 14-17, 28 and 30 above, and further in view of US Patent Application Publication No. 2006/0247193 to Taira, of record.  The claims encompass wherein the miRNA mimic is administered on vector with specific promoters (claims 20-21).
The disclosures of Chen and the miRBase Sequence for Mature miR-184 are applied as in the 103 rejections above, the content of which is incorporated herein in its entirety.  Chen and the miRBase Sequence for Mature miR-184 combine to render obvious a method according to claim 1.  Further with regard to claim 1, Chen administers synthetic mir-184 mimics to a mouse following the induction of corneal inflammatory lymphangiogenesis (Methods).  Chen discloses the lymphatic invasion area was significantly reduced after treatment of microRNA-184 as assessed by LYVE-1 expression (Methods; Results).  Chen concludes, “MicroRNA-184 suppresses corneal lymphangiogenesis” (Conclusion).  Chen 
However, Chen nor the miRBase Sequence for Mature miR-184 do not disclose the miRNA-184 mimic is administered on vector with specific polII, polIII, H1 or U6 promoters as required by instant claims 20 and 21.
Taira discloses vectors suitable for encoding and expressing miRNAs in mammals (Abstract).  Taira discloses miRNAs that can be encoded on vectors include miRNA-184 or its pri-miRNA form for in vivo therapy (paragraphs [0007], [0193]-[0194], [0206]-[0208]).  Taira discloses the vectors can comprises promoters operatively linked to the miRNA sequences, including polII, polIII, H1 or U6 promoters (paragraph [0206]).
It would have been obvious to combine the disclosures of Chen and the miRBase sequence for Mature miR-184 on methods of administering miRNA in vivo further with the disclosure of Taira on vectors suitable for encoding and expressing miRNA in vivo.   See MPEP 2143 (1)(A) Combining prior art elements according to known methods to yield predictable results.  In the instant case, all of the claimed elements were known in the prior art, although not in a single reference, and in combination each element merely performs the same function as it does separately.  A skilled artisan would have had a reasonable expectation of practicing the claimed invention as expression of mir-184 in vivo to inhibit lymphangiogenesis in vivo was known, and vectors comprising promoters such as polII, polIII and HI and U6, capable of encoding and expressing miRNA in vivo were known in the art at the time of the invention.

Claims 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. MicroRNA-184 Regulates Corneal Lymphangiogenesis.  Investigative Ophthalmology & Visual Sciences 54 (2095).  Abstract.  2013, 2 pages, of record, cited on Applicant’s IDS dated 9/28/2020, and miRBase  as applied to claims 1, 6-7, 14-17, 28 and 30 above, and further in view of US Patent Application Publication No. 2010/0183587 to Dana, of record.  The claims encompass wherein the miRNA mimic is administered on vector with specific promoters (claims 20, 22-23) or administered as an AAV or adenoviral vector (claim 24).
The disclosures of Chen and the miRBase Sequence for Mature miR-184 are applied as in the 103 rejections above, the content of which is incorporated herein in its entirety.  Chen and the miRBase sequence for mature miR-184 combine to render obvious the methods according to claim 1. Chen administers synthetic mir-184 mimics to a mouse following the induction of corneal inflammatory lymphangiogenesis (Methods).  Chen discloses the lymphatic invasion area was significantly reduced after treatment of microRNA-184 as assessed by LYVE-1 expression (Methods; Results).  Chen concludes, “MicroRNA-184 suppresses corneal lymphangiogenesis” (Conclusion).  Chen suggests administration of microRNA-184 may provide novel therapies for lymphatic related disorders, such as inflammation and transplant rejection (Conclusion).
However, neither Chen nor the miRBase Sequence for Mature miR-184 show that the miRNA mimic is encoded on a vector with specific promoters (claims 20, 22-23) or expressed from an adenoviral or adeno-associated viral vector (claim 24) as required by the instant claims.

    PNG
    media_image3.png
    172
    766
    media_image3.png
    Greyscale
Dana discloses vectors suitable for encoding and expressing miRNAs in corneal tissue in vivo (paragraph [0032]).  Dana discloses miRNAs that can be encoded on vectors and expressed in corneal tissue include miRNA-184 (paragraph [0032]).  SEQ ID NO: 40 of Dana is 22 base pairs in length and is at least 90% identical to instant SEQ ID NO:1:




  Dana discloses the vectors can comprises promoters operatively linked to the miRNA sequences, including polII, polIII, tissue-specific or inducible promoters (paragraphs [0037]-[0039]). Dana discloses the miRNA can be encoded and expressed from AAV or adenoviral vectors (paragraph [0036]).
It would have been obvious to combine the disclosures of Chen and the miRBase sequence for mature miR-184 on methods of administering miRNA in vivo further with the disclosure of Dana on vectors suitable for encoding and expressing miRNA in vivo.   See MPEP 2143 (1)(A) Combining prior art elements according to known methods to yield predictable results.  In the instant case, all of the claimed elements were known in the prior art, although not in a single reference, and in combination each element merely performs the same function as it does separately.  A skilled artisan would have had a reasonable expectation of practicing the claimed invention as expression of mir-184 in vivo to inhibit lymphangiogenesis in vivo was known, and vectors comprising promoters such as polII, polIII, and viral vectors such as AAV capable of encoding and expressing miRNA in vivo were known in the art at the time of the invention.

Claims 4, 5 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. MicroRNA-184 Regulates Corneal Lymphangiogenesis.  Investigative Ophthalmology & Visual Sciences 54 (2095).  Abstract.  2013, 2 pages, of record, cited on Applicant’s IDS dated 9/28/2020, further in view of miRBase Accession No: MIMAT0000454, downloaded from Online Database www.mirbase.org,, earliest publication 2003, 1 page, hereinafter “miRBase sequence for Mature miR-184” and Grimaldo et al. MicroRNA-184 Regulates Corneal Lymphangiogenesis. Investigative Ophthalmology & Visual Sciences .
The Chen reference shares at least one inventor with the instant application.  The earliest possible priority of the instant application is 10/21/2015.  The publication date of the Chen reference is 2013, which is greater than the one year grace period provided by the earliest priority date of the instant application (10/21/2014).  Thus the instant rejection cannot be overcome by any declarations or showings under 37 CFR 1.130(a) or (b).  See MPEP 717.01.
With regard to instant claim 4, Chen administers synthetic mir-184 mimics to a mouse following the induction of corneal inflammatory lymphangiogenesis (Methods).  Chen discloses the lymphatic invasion area was significantly reduced after treatment of microRNA-184 as assessed by LYVE-1 expression (Methods; Results).  Chen concludes, “MicroRNA-184 suppresses corneal lymphangiogenesis” (Conclusion).
However, Chen does not show 1) that the miRNA-184 mimic is at least 90% complementary to SEQ ID NO:1, or 2) that miRNA-184 inhibits adhesion, migration and/or tube formation of lymphatic endothelial cells (LECs), wherein the inhibition is by about 10% as compares to non-treated LECs, as required by instant claim 4.
The miRBase sequence for Mature miR-184 shows that the known miR-184 mature sequence is a 22-mer of uggacggagaacugauaagggu, which is 100% identical to instant SEQ ID NO: 1.
Grimaldo measures mir-184 levels in mouse corneas following the induction of corneal inflammatory lymphangiogenesis (Methods).  Grimaldo discloses endogenous mir-184 levels are reduced following corneal lymphangiogenesis (Results).  Grimaldo discloses transfection of a mir-184 mimic into human lymphatic endothelial cells in vitro results in significant suppression of cell viability and tube formation (Results).  Grimaldo states mir-184 is a potential anti-lymphangiogenesis molecule that may be used in treating corneal inflammation and transplant rejection (Purpose; Conclusions).
Thus, Grimaldo discloses the miRNA-184 administered in the disclosure of Chen, which results in a reduction of corneal lymphangiogenesis as assessed at least by LYVE-1 expression, functioned by inhibiting adhesion, migration and/or tube formation of LECs.
 Black discloses aberrant (including increased) lymphangiogenesis results from abnormal lymphatic endothelial cell migration and/or tube formation results in a variety of disease conditions including cancer metastases and transplant rejection (Abstract, paragraphs [0005]-[0007], [0038], [0040]).  Black discloses inhibiting lymphatic endothelial cell proliferation, migration and/or tube formation therefore reduces the aberrant lymphangiogenesis, and can be used to treat the disease conditions caused by aberrant lymphangiogenesis (Abstract, paragraphs [0005]-[0007], [0038], [0040]). Black discloses detecting/measuring lymphatic endothelial cell migration and/or tube formation before and after administering an anti-lymphangiogenesis agent provides information regarding baseline lymphangiogenesis, efficacy (increase or decrease from baseline lymphangiogenesis) and toxicity of the anti-lymphangiogenesis agent (paragraphs [0057], Examples [0086]-[0087]).  Black discloses LYVE-1 markers can be used to assess endothelial cell migration and tube formation (paragraph [0057], Example 5).  Black discloses it is understood that a decrease in lymphatic endothelial cell migration and/or tube formation (relative to baseline) is indicative of decreasing aberrant lymphangiogenesis, and that measuring the effect of an anti-lymphangiogenesis agent from a baseline measurement is routinely practiced by the skilled artisan (paragraph [0057], Examples).  Black further discloses the amount of anti-lymphangiogenesis agent to achieve an inhibitory effect on lymphatic endothelial cell migration and/or tube formation is a results effective variable and can be established by a skilled artisan (paragraphs [0041], [0057]).
It would have been obvious to combine the disclosures of Chen on methods of inhibiting lymphangiogenesis in a mammal by administering mir-184 further with the disclosures of the mature sequence of miR-184, Grimaldo and Black to arrive at the claimed invention:  
It would have been obvious to combine the disclosure of Chen further with the known wild-type sequence for Mature miR-184.  A skilled artisan would have known to utilize the known mature RNA sequence for the claimed miRNA sequence.  See MPEP 2143 (1)(A) Combining prior art elements according to known methods to yield predictable results.  In the instant case, all of the claimed elements were known in the prior art, although not in a single reference, and in combination each element merely performs the same function as it does separately.  
The claimed requirement wherein the miRNA-184 mimic inhibits adhesion, migration and/or tube formation of lymphatic endothelial cells (LECs), wherein the inhibition is by about 10% as compares to non-treated LECs is obvious from the combination of Chen further with Grimaldo and Black.  Grimaldo discloses the miRNA-184 administered in the disclosure of Chen, which results in a reduction of corneal lymphangiogenesis as assessed at least by LYVE-1 expression, functioned by inhibiting adhesion, migration and/or tube formation of LECs.  Further Black discloses inhibiting lymphatic endothelial cell migration and/or tube formation is indicative of inhibiting lymphangiogenesis.  Black further discloses measuring the effect on lymphatic endothelial cell proliferation/migration administration of an anti-lymphangiogenesis agent from endogenous levels is routine by those skilled in the art, and a results effective variable.    Therefore, the arrival of the claimed inhibition of lymphatic endothelial adhesion, migration and/or tube formation of about 10% compared to non-treated lymphatic cells (baseline) would have been a matter of routine optimization on the part of the skilled artisan. MPEP 2144.05 (II)(A). The artisan would have recognized that the amount of inhibition from baseline would have readily been determined and changed (increased or decreased) depending on effect or toxicity to the patient, as disclosed by Black.  A skilled artisan would have had a reasonable expectation of practicing the claimed invention as the ability to mir-184 to inhibit LEC migration and/or tube formation when causing lymphangiogenesis was known, and the ability to detect/measure and adjust LEC 
   With regard to claim 5, wherein the inhibition is at least 40%, this claim is rejected for the same reasons as stated above for claim 4.  The arrival of the claimed inhibition of lymphatic endothelial adhesion, migration and/or tube formation of about 40% compared to non-treated lymphatic cells (baseline) would have been a matter of routine optimization on the part of the skilled artisan. MPEP 2144.05 (II)(A). The artisan would have recognized that the amount of inhibition from baseline would have readily been determined and changed (increased or decreased) depending on effect or toxicity to the patient, as disclosed by Black.  A skilled artisan would have had a reasonable expectation of practicing the claimed invention as the ability to mir-184 to inhibit LEC migration and/or tube formation when causing lymphangiogenesis was known, and the ability to detect/measure and adjust LEC migration/tube formation inhibition during methods of inhibiting lymphangiogenesis was known in the art at the time of the invention.
With regard to claim 29, Chen does not disclose the miRNA mimic is 100% identical to the 22-mer that is instant SEQ ID NO: 1.
The miRBase sequence for Mature miR-184 shows that the known miR-184 mature sequence is a 22-mer of uggacggagaacugauaagggu, which is 100% identical to instant SEQ ID NO: 1.  Thus, this claim is are obvious for the same reasons as stated above for claim 4.

RESPONSE TO ARGUMENTS
Applicant’s arguments over the previous rejections of record have been considered but are not fully persuasive.  With regard to the previous rejections of record, Applicant argues that the amendment to the independent claims to require the claims mir-184 mimic “has at least 90% complementarity to SEQ ID NO:01” is sufficient to overcome the rejections of record.  The Examiner agrees, and the previous 
With regard to the previous rejections over Chen in view of Dana, Applicant argues that Dana 1) does not teach that miRNA bind to genes, but rather (incorrectly) miRNAs bind to proteins, 2) that Dana does not reduce to practice use of any miRNAs; and 3) that miRNA function is unpredictable (see Reply dated 6/25/21 at pages 9-10).  
The Examiner has considered these arguments but is not persuaded.  Initially, it is noted that Applicant’s assertion that Dana incorrectly teaches miRNAs bind to proteins is unsupported by Dana, and is narrowly reading the text of Dana.  Paragraphs [0031] and [0032] discloses the miRNAs are used to silence gene expression.  And paragraphs [0023] discloses the compositions therein can be used to inhibit transcription.  Further, Table 1 shows different miRNAs and their targets within genes.  Thus, a skilled artisan, reading Dana at the time of the invention, would understand that even if Dana recites an miRNA “binds” IL-1 a, the binding would be at the gene level, not protein level (contrary to Applicant’s reading).  Regardless, the rejection was made of Chen in view of Dana, and Chen clearly discloses a synthetic miRNA-184 inhibits lymphangiogenesis.  Dana was used as a secondary reference to render obvious at least, an miRNA according to SEQ ID NO: 1, which Dana discloses is the sequence for miR-184 (Table 1).  Applicant has not provided why the miR-184 sequence of Dana would be any different than the synthetic miR-184 mimic of Chen, nor any specific reasoning why use of Dana’s Mir-184 sequence in the method of Chen would be unpredictable –when both are discussing the same miRNA.
At pages 9-10 of the Reply dated 6/25/2021 Applicant points to Agarwal 2015, Vasudevan, 2007 and Saraiya, 2015 as generic evidence that microRNA function is unpredictable, that activity of an miRNA can be dependent upon base pairing to targets – wherein changes to base pairing can significantly reduce function, and that miRNA binding to a target sequence alone does not necessarily predict function.  The Examiner has considered these arguments but does not find these persuasive.  
Further, to the extent that the claims encompass “at least 90% identity to SEQ ID NO: 1” and therefore encompass mutations within SEQ ID NO:1 – mutating the base sequence away from a wild type sequence, it is noted that the instant specification at the Figures, Brief Description of Drawings Section, and the working examples fail to provide the specific sequence used for the mir-184 mimic reduced to practice.  Thus Applicant’s suggestion that miRNA function is unpredictable, and that changes to a single base pair can significantly reduce function would seem to undermine the predictable nature of the instant claims (as “evidenced” by Saraiya), it is noted 1) that the full scope of the pending claims has not been reduced to practice; and 2) the specific sequence of the miRNA mimic used in the working examples is unknown.  Thus, should Applicant’s arguments regarding the unpredictable nature of miRNA function is based on sequence identity be persuasive (which the Examiner does not concede), it is not fully clear whether the instant specification enables the claims in view of the prior and contemporaneous art since it likewise fails to demonstrate by reduction to practice that any alleged unpredictability in the field is overcome by Applicant’s guidance.  See MPEP 2164.03, discussing the relationship between predictability and the enablement requirement.



No claims are allowed. No claims are free of the prior art.

FINAL REJECTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633